Citation Nr: 0208425	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


REMAND

In August 1999, the Board of Veterans' Appeals (Board) 
remanded this case to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, to further 
develop claims for a rating higher than 30 percent for post-
traumatic stress disorder (PTSD) and for an effective date 
earlier than January 5, 1998, for the grant of service 
connection for this condition.  The RO since has granted an 
earlier effective date in a decision issued in February 2000, 
thereby resolving that issue.  Also in that decision, the RO 
increased the rating for the PTSD to 50 percent, effective 
from December 3, 1999.  In September 2000, the rating board 
granted entitlement to a total disability rating for 
compensation based on individual unemployability.

The veteran indicated in a statement on a VA Form 9 received 
in April 2000 that he wanted a hearing at the RO before a 
Member of the Board at the RO.  This type of hearing is 
commonly referred to as a Travel Board hearing.  The Board 
sent him a letter in May 2002 asking that he clarify whether 
he still wanted this type of hearing or another type of 
hearing.  The Board informed him that if he did not respond 
to the letter within 30 days the Board would assume that he 
wanted a Travel Board hearing and would remand his case to 
the RO to schedule it.  He did not respond to the Board's 
letter, so he must be scheduled for a Travel Board hearing 
prior to further consideration of his claim for a higher 
rating for his PTSD.  38 C.F.R. § 20.704 (2002); see also 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed 
to be seeking the maximum possible rating for a service-
connected condition unless he specifies otherwise or receives 
the highest rating.)

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity and 
notify him of the date, time, 
and location of the hearing.  If, for 
whatever reason, he indicates that he no 
longer wants a hearing, then he must 
specify this in writing and this must be 
documented in his claims folder.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


